 


114 HR 4036 IH: To prohibit any regulation regarding carbon dioxide or other greenhouse gas emissions reduction in the United States until China, India, and Russia implement similar reductions.
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4036 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2015 
Mr. Fleming introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit any regulation regarding carbon dioxide or other greenhouse gas emissions reduction in the United States until China, India, and Russia implement similar reductions. 
 
 
1.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency. 2.FindingsCongress finds that—
(1)in 1997, the Senate adopted Senate Resolution 98, 105th Congress, agreed to July 25, 1997, which expressed the sense of the Senate that the United States should not accept any agreement that would mandate new commitments to limit or reduce greenhouse gas emissions by developed countries unless the agreement also mandated new specific scheduled commitments to limit or reduce greenhouse gas emissions by developing countries within the same compliance period; and (2)the Administrator continues to move forward with the regulation of carbon dioxide emissions, however, the People’s Republic of China, India, and the Russian Federation do not impose similar regulations on carbon dioxide emissions.
3.Carbon dioxide and other greenhouse gas emissions reductions in China, India, and RussiaNotwithstanding any other provision of law, the Administrator or the head of any other Federal agency or department shall not regulate or continue to implement or enforce any regulations, proposals, or actions establishing any carbon dioxide or greenhouse gas emissions reductions until the Administrator, the Administrator of the Energy Information Agency, and the Secretary of Commerce certify in writing that— (1)the People’s Republic of China, India, and the Russian Federation have proposed, implemented, and enforced measures requiring carbon dioxide and other greenhouse gas emissions reductions; and
(2)the reductions described in paragraph (1) are substantially similar to the carbon dioxide and other greenhouse gas emission reductions proposed by the Administrator or the head of any other Federal agency or department for the United States. 4.RepealAny regulation, proposal, or action in effect before, on, or after the date of enactment of this Act, but before the date on which the certification under section 3 is made, that requires any carbon dioxide or other greenhouse gas emissions reduction shall have no force or effect. 
 
